DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Vacated/Withdrawn Office Action.
The office action mailed on 04/01/2021 has been vacated  because claims 13-16 were missing from the art rejection. A new office action, which includes the art rejection of claims 13-16 with Shortened Statutory Period of 3 month to be restarted from the date this office action is mailed.
This office action (Miscellaneous Action with SSP) is in response to the application as originally filed on 06/18/2020 and a correction to the first action non-final action mailed on 04/01/2021. In the non-final office action mailed on 04/01/2021, claims 13-16 were missed from the detail action even though the cover letter, PTOL 326 was showing as rejected. Claims 1-20 are as originally filed and the detail miscellaneous action is as shown below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/554,269, filed on 08/28/2019.
Drawings
The drawings were received on 06/18/2020.  These drawings are approved by the Examiner.

Specification
The disclosure is objected to because of the following informalities: In par. [0001], lines 1-2, after “filed on August 28, 2019,” ---now issued as US patent number 10,700795 on June 30, 2020---should be added.
Appropriate correction is required.

Remarks
The above amendment is necessary to update the status of the parent application S/N 16/554,269 now issued as US patent number 10,700795 on June 30, 2020. 

Claim Objections
Claims 4, 9 and 16 are objected to because of the following informalities:  
The claimed “a second quality threshold” in claims 4, line 3 and 16, line 3 should be amended to read as ---a first quality threshold---. There is no “a first quality threshold” claimed in any of the claim/s in which claim 4 and 16 depend in order to claim “a second quality threshold.”
The claimed “a preset third quality threshold” in claim 9, line 5 should be amended to read as --- a preset first quality threshold ---. There is no “a preset first and second quality  third quality threshold.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US patent publication number 2016/0373180-A1, Guo hereinafter).
Guo teaches a measurement method (see figures 1, 3 and 4), comprising:
Measuring (see steps S220 and S230 in figure 3 and step 330 and 340 in figure 4), by a terminal device, signal quality of a plurality of beams, wherein the signal quality of the plurality of beams is obtained by using synchronization signal blocks, the signal quality of the plurality of beams comprises signal quality of a same beam at different moments, and the plurality of beams belong to one cell (see for the same beam having different beam index in table 4, where each 
obtaining, by the terminal device, signal quality of the cell based on the signal quality of the plurality of beams (see for the same beam having different beam index in table 4, where each of the beam having corresponding synchronization signal and time unit as disclosed in par. [0288]-[0291]), as in claim 1.
Further to claim 2, Guo also teaches the method according to claim 1, wherein at least one piece of signal quality of one beam in the signal quality of the plurality of beams is obtained by using a synchronization signal block of the beam [see par. [0129], [0266]-[0274] and [0288]-[0291] for synchronization signals used for each of the beans show in table 4).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US patent publication number 2018/0042000_A1, Zhang hereinafter).
Zhang teaches  a measurement method (see figures, 2, 4, 6 and 15), comprising:
measuring, by a terminal device, signal quality of a plurality of beams, wherein the signal quality of the plurality of beams is obtained by using synchronization signal blocks (see steps 201-203, 401-403, 601-603 and 1501-1503 in figures 2, 4, 6 and 15 respectively for measuring the signal quality of the received beams according to the synchronization signal transmitted by the base stations shown in figures 1 and 3 and also as disclosed in par. [0019]-[0020], [0041], [0052], [0241]-[0253], [0450]-[0452] for quality measurement according to the threshold of the received beams and par. [0223]-[0227] for synchronization signal transmitted by the base station) , the signal quality of the plurality of beams comprises signal quality of a same beam at different moments, and the plurality of beams belong to one cell (see par. [0191], where the beams transmitted as a same beam resource and par. [0194] for each cell including the neighboring cell as shown in figure 1); and
obtaining, by the terminal device, signal quality of the cell based on the signal quality of the plurality of beams (204-205, 404-405, 604-605 and 1504-1505 in figures 2, 4, 6 and 15 respectively), as in claim 1.
Further to independent claim 13, Zhang also teaches: 
A device (see figures, 2, 4, 6, 15, and 24-27), comprising:  
a processor (2402, 2502, 2602 and 27021); and

measuring signal quality of a plurality of beams, wherein the signal quality of the plurality of beams is obtained by using synchronization signal blocks (see steps 201-203, 401-403, 601-603 and 1501-1503 in figures 2, 4, 6 and 15 respectively for measuring the signal quality of the received beams according to the synchronization signal transmitted by the base stations shown in figures 1 and 3 and also as disclosed in par. [0019]-[0020], [0041], [0052], [0241]-[0253], [0450]-[0452] for quality measurement according to the threshold of the received beams and par. [0223]-[0227] for synchronization signal transmitted by the base station), the signal quality of the plurality of beams comprises signal quality of a same beam at different moments, and the plurality of beams belong to one cell (see par. [0191], where the beams transmitted as a same beam resource and par. [0194] for each cell including the neighboring cell as shown in figure 1); and
obtaining signal quality of the cell based on the signal quality of the plurality of beams (204-205, 404-405, 604-605 and 1504-1505 in figures 2, 4, 6 and 15 respectively), as in claim 13.
Further to dependent claims,  2 and 14, Zhang also teaches: 
The method according to claim 1, wherein at least one piece of signal quality of one beam in the signal quality of the plurality of beams is obtained by using a synchronization signal block of the beam (see par. [0223]-[0227] for synchronization signal transmitted by the base station), as in claim 2.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US patent publication number 2018/0042000_A1, Zhang hereinafter) in view of Da Silva et al. (US patent publication number 2020/0196173-A1, Da Silva hereinafter).
Zhang teaches the claimed subject matter in the independent claim 1 in which claims 3 and 4 depend. Further, Zhang also teaches that the averaging the signal quality of the received beams, claimed filtering in claim 3,  is measured on a preset time (see par. [0199]) and measuring the signal quality of the received beams.
However, Zhang fails to teach that:
The method according to claim 1, wherein the obtaining, by the terminal device, the signal quality of the cell based on the signal quality of the plurality of beams comprises:
separately performing, by the terminal device, filtering processing on the signal quality of the plurality of beams; and

The method according to claim 1, further comprising:
measuring, by the terminal device, only some beams of the cell when the signal quality of the cell exceeds a second quality threshold, as in claim 4.
The device according to claim 13, wherein the obtaining the signal quality of the cell based on the signal quality of the plurality of beams comprises:
separately performing filtering processing on the signal quality of the plurality of beams;
and
obtaining the signal quality of the cell based on filtered signal quality of the plurality of beams, claim 15.
The device according to claim 13, further comprising:
measuring only some beams of the cell when the signal quality of the cell exceeds a second quality threshold, claim 16.
Da Silva for the same endeavor as the instant application and that of Zhang teaches:
The method according to claim 1, wherein the obtaining, by the terminal device, the signal quality of the cell based on the signal quality of the plurality of beams comprises:
separately performing, by the terminal device  (see figures 7a and 7b, step 1013 in figure 10b, where each of the beams are separately filtered), filtering processing on the signal quality of the plurality of beams; and
obtaining, by the terminal device, the signal quality of the cell based on filtered signal quality of the plurality of beams (see cell quality derivation in figures 7a and 7b), as in claim 3.

measuring, by the terminal device, only some beams of the cell when the signal quality of the cell exceeds a second quality threshold (see par. [0129], and step 1012 and figure 8, where the selection is made to best before measuring the signal quality in step 1014), as in claim 4.
The device according to claim 13, wherein the obtaining the signal quality of the cell based on the signal quality of the plurality of beams comprises:
separately performing filtering processing on the signal quality of the plurality of beams (see figures 7a and 7b, step 1013 in figure 10b, where each of the beams are separately filtered);
and
obtaining the signal quality of the cell based on filtered signal quality of the plurality of beams (see cell quality derivation in figures 7a and 7b), as in claim 15.
The device according to claim 13, further comprising:
measuring only some beams of the cell when the signal quality of the cell exceeds a second quality threshold (see par. [0129], and step 1012 and figure 8, where the selection is made to best before measuring the signal quality in step 1014), as in claim 16.
To use the filtering method and units of the received beam from the system of Da Silva would enable the system of Zhan for the wireless device performs filtering at the physical layer, to  eliminate spikes or erroneous measurements, before reporting the measurement results to higher layers (par. 0021]).
Further motivation for using some of the beams for measurement would minimize processing time of the mobile unit while detecting the quality of the received beams.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cezanne et al. (US patent publication number 2018/0199258-A1, Cezanne hereinafter) in view of Da Silva et al.
Cezanne teaches a beam measurement method (figures 15, 17 and 18 and figure 1 for the system), comprising:
sending, by an access network device, synchronization signal blocks on a plurality of beams of a cell  (steps 1505, 1605, 1705 and 1805 in figures 15, 16, 17 and 18 respectively, where the training sequences, claimed synchronization signal blocks,  corresponding to each beam is transmitted by the access network shown in figure 1);
sending, by the access network device, a message to a terminal device, wherein the message indicates a quantity of to-be-reported beams or at least one quality threshold of a to-be-reported beam of the terminal device (see UE receiving transmit beams to be used  by the access network for identifying compatible beams in steps 1505 and 1510 in figure 15, 1605, 1610 in figure 16, 1705 and 1710 in figure 17 and 1805 and 1810 in figure 18 and sending the identified beam to the access network), and the at least one quality threshold is used for 
receiving, by the access network device, the identified beams from the UE (1515 and 1520 in figure 15, 1615, 1620 in figure 16, 1715 and 1720 in figure 17 and 1815 and 1820 in figure 18),  as in claim 11.
What Cezanne fails to teach is that”
The signal quality of the cell that is sent by the terminal device or an identifier that is of a to-be-reported beam of the cell and that is sent by the terminal device, wherein the signal quality of the cell is obtained by using the synchronization signal block as claimed in claim 11; and 
The method according to claim 11, further comprising:
receiving, by the access network device, signal quality of a neighboring cell of the cell
that is sent by the terminal device or an identifier that is of a to-be-reported beam of the neighboring cell and that is sent by the terminal device, as in claim 12.
Da Silva for the same endeavor as the instant application and that of Cezanne teaches:
the message indicates a quantity of to-be-reported beams or at least one quality threshold of a to-be-reported beam of the terminal device, and the at least one quality threshold is used for beam measurement (see cell quality derivation in figures 7a and 7b to be reported to the base station as disclosed and shown  in figures 10a and 10b), as in claim 11
; and
receiving, by the base station, signal quality of the cell that is sent by the terminal device or an identifier that is of a to-be-reported beam of the cell and that is sent by the terminal device, wherein the signal quality of the cell is obtained by using the synchronization signal 
To use the teaching of Da Silva would enable the system of Cezanne will enable the system to select  a base station in the cell so that to select a base station with a best beaming.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Da Silva in the system of Zhang.

Allowable Subject Matter
Claims 5-10, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        

Drawings
The drawings were received on 06/18/2020.  These drawings are approved by the Examiner.

Specification
The disclosure is objected to because of the following informalities: In par. [0001], lines 1-2, after “filed on August 28, 2019,” ---now issued as US patent number 10,700,795 on June 30, 2020---should be added.
Appropriate correction is required.

Remarks
The above amendment is necessary to update the status of the parent application S/N 16/554,269 now issued as US patent number 10,700795 on June 30, 2020. 

Claim Objections
Claims 4, 9 and 16 are objected to because of the following informalities:  
The claimed “a second quality threshold” in claims 4, line 3 and 16, line 3 should be amended to read as ---a first quality threshold---. There is no “a first quality threshold” claimed in any of the claim/s in which claim 4 and 16 depend in order to claim “a second quality threshold.”
The claimed “a preset third quality threshold” in claim 9, line 5 should be amended to read as --- a preset first quality threshold ---. There is no “a preset first and second quality  third quality threshold.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US patent publication number 2016/0373180-A1, Guo hereinafter).
Guo teaches a measurement method (see figures 1, 3 and 4), comprising:
Measuring (see steps S220 and S230 in figure 3 and step 330 and 340 in figure 4), by a terminal device, signal quality of a plurality of beams, wherein the signal quality of the plurality of beams is obtained by using synchronization signal blocks, the signal quality of the plurality of beams comprises signal quality of a same beam at different moments, and the plurality of beams belong to one cell (see for the same beam having different beam index in table 4, where each 
obtaining, by the terminal device, signal quality of the cell based on the signal quality of the plurality of beams (see for the same beam having different beam index in table 4, where each of the beam having corresponding synchronization signal and time unit as disclosed in par. [0288]-[0291]), as in claim 1.
Further to claim 2, Guo also teaches the method according to claim 1, wherein at least one piece of signal quality of one beam in the signal quality of the plurality of beams is obtained by using a synchronization signal block of the beam [see par. [0129], [0266]-[0274] and [0288]-[0291] for synchronization signals used for each of the beans show in table 4).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US patent publication number 2018/0042000_A1, Zhang hereinafter).
Zhang teaches  a measurement method (see figures, 2, 4, 6 and 15), comprising:
measuring, by a terminal device, signal quality of a plurality of beams, wherein the signal quality of the plurality of beams is obtained by using synchronization signal blocks (see steps 201-203, 401-403, 601-603 and 1501-1503 in figures 2, 4, 6 and 15 respectively for measuring the signal quality of the received beams according to the synchronization signal transmitted by the base stations shown in figures 1 and 3 and also as disclosed in par. [0019]-[0020], [0041], [0052], [0241]-[0253], [0450]-[0452] for quality measurement according to the threshold of the received beams and par. [0223]-[0227] for synchronization signal transmitted by the base station) , the signal quality of the plurality of beams comprises signal quality of a same beam at different moments, and the plurality of beams belong to one cell (see par. [0191], where the beams transmitted as a same beam resource and par. [0194] for each cell including the neighboring cell as shown in figure 1); and
obtaining, by the terminal device, signal quality of the cell based on the signal quality of the plurality of beams (204-205, 404-405, 604-605 and 1504-1505 in figures 2, 4, 6 and 15 respectively), as in claim 1.
Further to dependent claim 2, Zhang also teaches: 
The method according to claim 1, wherein at least one piece of signal quality of one beam in the signal quality of the plurality of beams is obtained by using a synchronization signal block of the beam par. [0223]-[0227] for synchronization signal transmitted by the base station).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US patent publication number 2018/0042000_A1, Zhang hereinafter) in view of Da Silva et al. (US patent publication number 2020/0196173-A1, Da Silva hereinafter).
Zhang teaches the claimed subject matter in the independent claim 1 in which claims 3 and 4 depend. Further, Zhang also teaches that the averaging the signal quality of the received beams, claimed filtering in claim 3,  is measured on a preset time (see par. [0199]) and measuring the signal quality of the received beams.
However, Zhang fails to teach that:
The method according to claim 1, wherein the obtaining, by the terminal device, the signal quality of the cell based on the signal quality of the plurality of beams comprises:
separately performing, by the terminal device, filtering processing on the signal quality of the plurality of beams; and
obtaining, by the terminal device, the signal quality of the cell based on filtered signal quality of the plurality of beams, as in claim 3.
The method according to claim 1, further comprising:
measuring, by the terminal device, only some beams of the cell when the signal quality of the cell exceeds a second quality threshold, as in claim 4.
Da Silva for the same endeavor as the instant application and that of Zhang teaches:

separately performing, by the terminal device  (see figures 7a and 7b, step 1013 in figure 10b, where each of the beams are separately filtered), filtering processing on the signal quality of the plurality of beams; and
obtaining, by the terminal device, the signal quality of the cell based on filtered signal quality of the plurality of beams (see cell quality derivation in figures 7a and 7b), as in claim 3.
The method according to claim 1, further comprising:
measuring, by the terminal device, only some beams of the cell when the signal quality of the cell exceeds a second quality threshold (see par. [0129], and step 1012 and figure 8, where the selection is made to best before measuring the signal quality in step 1014), as in claim 4.
To use the filtering method and units of the received beam from the system of Da Silva would enable the system of Zhan for the wireless device performs filtering at the physical layer, to  eliminate spikes or erroneous measurements, before reporting the measurement results to higher layers (par. 0021]).
Further motivation for using some of the beams for measurement would minimize processing time of the mobile unit while detecting the quality of the received beams.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Da Silva in the system of Zhang.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cezanne et al. (US patent publication number 2018/0199258-A1, Cezanne hereinafter) in view of Da Silva et al.
Cezanne teaches a beam measurement method (figures 15, 17 and 18 and figure 1 for the system), comprising:
sending, by an access network device, synchronization signal blocks on a plurality of beams of a cell  (steps 1505, 1605, 1705 and 1805 in figures 15, 16, 17 and 18 respectively, where the training sequences, claimed synchronization signal blocks,  corresponding to each beam is transmitted by the access network shown in figure 1);
sending, by the access network device, a message to a terminal device, wherein the message indicates a quantity of to-be-reported beams or at least one quality threshold of a to-be-reported beam of the terminal device (see UE receiving transmit beams to be used  by the access network for identifying compatible beams in steps 1505 and 1510 in figure 15, 1605, 1610 in figure 16, 1705 and 1710 in figure 17 and 1805 and 1810 in figure 18 and sending the identified beam to the access network), and the at least one quality threshold is used for beam measurement (the steps for identifying in figures 15-18 have inherent quality threshold when identifying the received beams); and

What Cezanne fails to teach is that”
The signal quality of the cell that is sent by the terminal device or an identifier that is of a to-be-reported beam of the cell and that is sent by the terminal device, wherein the signal quality of the cell is obtained by using the synchronization signal block as claimed in claim 11; and 
The method according to claim 11, further comprising:
receiving, by the access network device, signal quality of a neighboring cell of the cell
that is sent by the terminal device or an identifier that is of a to-be-reported beam of the neighboring cell and that is sent by the terminal device, as in claim 12.
Da Silva for the same endeavor as the instant application and that of Cezanne teaches:
the message indicates a quantity of to-be-reported beams or at least one quality threshold of a to-be-reported beam of the terminal device, and the at least one quality threshold is used for beam measurement (see cell quality derivation in figures 7a and 7b to be reported to the base station as disclosed and shown  in figures 10a and 10b), as in claim 11
; and
receiving, by the base station, signal quality of the cell that is sent by the terminal device or an identifier that is of a to-be-reported beam of the cell and that is sent by the terminal device, wherein the signal quality of the cell is obtained by using the synchronization signal blocks (see report in step 1015 for the measurement made by the wireless device ), as in claim 12.

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Da Silva in the system of Zhang.

Allowable Subject Matter
Claims 5-10, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US patent publication numbers 2019/0132066-A1, 2020/0053672-A1 and 2020/0195326-A1 published to Park et al., Tang et al. and Da Dilva et al. respectively disclose a transmission system having base station transmitting a bust of synchronization blocks used for detecting the signal quality of the beams.
US patent publication number 2015/0304868-A1 published to Yu et al. disclose a plurality of  base station units including neighboring base stations transmitting a synchronization signal for beam quality measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claimed subject matter in claim 13 is not calling for terminal, therefore, the claimed processor and memory units in figures 25 and 27 corresponding to base station reads.